[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After a trial to the court, the issues are found for the plaintiff on her complaint. The court finds the plaintiff's version of the accident is more credible and is supported by the photos of the damages to the vehicle.
The defendant Idarola's counterclaim is unsupported by photographs or other evidence. The explanation of the alleged damages and the time frame within which the trailer was driven, allegedly partially repaired, then taken to other body shops, and finally on January 11, 1990 to Nutmeg for an estimate is just not persuasive.
Judgment may enter for the plaintiff to recover of the defendants the sum of $1,960.80 and costs. Judgment may enter for the plaintiff on the counterclaim.
ANTHONY V. DeMAYO, J. CT Page 3724
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3725
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3726
[EDITORS' NOTE:  THIS PAGE IS BLANK.] CT Page 3727